Citation Nr: 1117666	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture to L-3.   

2.  Entitlement to service connection for a genitourinary disorder claimed as frequent and painful urination, to include as secondary to residuals of fracture to L-3.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to residuals of fracture to L-3.

4.  Entitlement to service connection for a left knee disorder, claimed as secondary to residuals of fracture to L-3.

5.  Entitlement to service connection for a right knee disorder, claimed as secondary to residuals of fracture to L-3.

6.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and April 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The scope of the Veteran's claims of service connection for a genitourinary disorder, erectile dysfunction, and a right knee and left knee disorder do not reasonably encompass a claim of service connection for neurological abnormalities of the genitourinary system or the lower extremities.  The question of neurological abnormalities is deemed to be within the scope of the increased rating claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The issues of service connection for a genitourinary disorder claimed as frequent and painful urination; erectile dysfunction; a right knee disorder; a left knee disorder; and, a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's residuals of fracture to L-3 have been manifested by forward flexion to 90 degrees, with pain at 90 degrees, with no spasms, no ankylosis, no incapacitating episodes, and no evidence of objective neurological abnormalities attributable to the low back disability.  


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for the assignment of an evaluation in excess of 20 percent for the residuals of fracture to L-3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in March 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, an additional letter sent to the Veteran later in March 2006 informed him of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

It is acknowledged that a March 2006 VA examination indicates that the Veteran was receiving private chiropractic care for his low back.  Also, the Veteran signed a Release (VA Form 21-4142) in February 2006, identifying treatment by a private primary care provider (PCP).  The Board finds, however, that all pertinent private medical records have been associated with the claims file, for the following reasons.  First, a March 2006 VCAA letter asked the Veteran to notify VA of any other evidence or information that might support his claim.  In response, he identified, as indicated, a PCP, but not a private chiropractor.  The RO then sent an initial request in March 2006, and a follow-up request in September 2006, to attempt to obtain the private PCP treatment records.  No response was received, and the Veteran was notified of this lack of response.  In July 2008, he submitted a response indicating that he had no further evidence to submit in support of his appeal.  Moreover, the Veteran did not provide specific information as to dates of private chiropractic treatment or authorization to obtain such records on his behalf.  In this regard, the Board points out that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal regarding the increased rating claim for a low back disability, and no further development is required under these circumstances.  

Also, the Veteran was afforded VA examinations in March 2006 and November 2009 to evaluate the severity of his low back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and his current complaints.  Additionally, such examinations describe the low back symptomatology in detail sufficient to allow the Board to make a fully informed determination.

To the extent the Board finds below that the March 2006 VA genitourinary examination is inadequate to decide the Veteran's separate service connection claim, it is deemed adequate to decide the issue on appeal concerning whether there are objective bladder abnormalities related to the Veteran's low back disability.  Most importantly, the VA examiner performed a thorough evaluation, including a neurological evaluation.  The examiner considered the Veteran's report of an enlarged prostate and also took into consideration the Veteran's service-connected low back disability.   Based on this background, the VA examiner provided a clear opinion related the Veteran's symptoms to a disorder other than the low back disability.  

For these reasons, the Board finds the VA examinations adequate.  See  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the November 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that a rating in excess of 20 percent is warranted for the service-connected low back disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his February 2006 claim.

Disabilities of the spine are rated under the schedular criteria of a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Finally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability for any portion of the period on appeal.  As indicated, the next higher rating, 40 percent, is assignable if the Veteran's low back symptomatology more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  The pertinent evidence of record here reveals symptoms characteristic of the presently assigned 20 percent level of impairment.  

In particular, the pertinent evidence in this case first includes results of a March 2006 VA examination.  The VA examiner initially reviewed the pertinent history of the Veteran's case, including the Veteran's report of recent treatment by a private (non-VA) chiropractor.  The VA examiner further reviewed the Veteran's current complaints, including that of low back pain radiating to the bilateral lower extremities.  The Veteran also informed the VA examiner that he used over-the-counter medication for pain relief, and that he experienced flare-ups that were precipitated by prolonged activities, such as walking or driving.  The Veteran had no additional limitations or functional impairment during a flare-up.  During a flare-up, pain was relieved by over-the-counter medication.  The Veteran was independent in all activities of daily living (ADLs).  Furthermore, he could walk "as far as needed," but was unsteady at times.  The VA examiner noted that the Veteran had lost his job, but had no occupational aggravation.  He also had bladder complaints.   

On physical examination, the VA examiner's range of motion testing revealed flexion to 90 degrees, with pain at the end of motion.  The VA examiner noted that motion was the same with repetitive movement, but "can not put in degrees."  There was additional limitation "only by intermittent pain."  There was no weakness or posture abnormality.  Neurological examination was within normal limits.  According to the VA examiner, the Veteran had had no incapacitating episodes in the past 12 months.  After reviewing X-rays from March 2006, the VA examiner's assessment was old compression fracture of L3 vertebral body, and degenerative disc disease (DDD) of the lumbar spine at L2-3, secondary to the old compression fracture. 

In November 2009, the Veteran underwent a second VA examination.  At that time, he complained of low back pain radiating to the right lower extremity.  He had no incapacitating episodes during the past 12 months.  He used Tylenol as needed, which provided temporary relief.  He had no flare-ups.  He walked unaided, but used a lumbosacral corset "at times."  He could walk 3 to 4 blocks, but was unsteady "at times."  He was independent in his ADLs, but reported that pain aggravated his job as a mechanic.  

On physical examination, the VA examiner's range of motion testing showed flexion to 90 degrees, with pain starting at 90 degrees.  Extension was to 20 degrees, lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally, all with pain at the endpoint of motion.  There was no additional limitation of motion with repetitive use.  

Further objective evaluation revealed tenderness at the bilateral lumbosacral paraspinals, left more than right.  There was guarding on extension.  There was straightening of the lumbar lordosis, which involved postural abnormalities.  There was no ankylosis.  Neurologic examination showed intact sensory and normal motor functioning.  Lasegue's sign was negative.  X-rays from 2006 were reviewed.  Based on the examination results, the VA examiner's assessment was old compression fracture of L3 vertebral body, and DDD at L2-3 secondary to the old compression fracture.  

The record also includes private and VA outpatient treatment records during the appeal period showing complaints of low back pain but not indicating specific range of motion or neurologic findings.  

The evidence shows, in summary, range of motion limited by pain, but without symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering functional limitation due to the DeLuca factors.  Likewise, a higher evaluation is not warranted on the basis of incapacitating episodes, as the VA examinations, consistent with the Veteran's own assertions, show that he has had no evidence of bed rest prescribed by a physician.  

A separate evaluation is also not warranted on the basis of neurologic abnormalities, for the following reasons.  

First, the Veteran has described bladder complaints.  He underwent a VA genitourinary examination in March 2006 to address this issue.  The VA examiner attributed the Veteran's symptoms to benign prostate hypertrophy (BHP).  In this regard, where the medical evidence separates the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms may be attributed to the nonservice-connected disability.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Second, the Veteran has also complained of pain radiating into the lower extremities.  During the period of appellate review, however, all objective testing, as shown during the March 2006 and November 2009 VA examinations, revealed intact sensory and motor functioning with no neurological abnormality.  Without evidence establishing objective neurologic abnormalities, a separate rating is not warranted.  

Accordingly, a separate evaluation is not assignable on the basis of objective neurologic manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

For the foregoing reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's low back disability, to include on the basis of a separate rating for objective neurologic abnormalities.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected low back disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An increased evaluation in excess of 20 percent for residuals of fracture to L-3 is denied.



REMAND

The Veteran contends that he has a genitourinary disorder claimed as frequent and painful urination, erectile dysfunction, a right knee disorder, and a left knee disorder all secondary to his low back disability.  The Board finds that further evidentiary development is necessary as to these claims.  

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the appeal should be considered under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

The record shows that the Veteran underwent separate VA examinations in March 2006 to address the above-noted issues.  The Board finds that the VA examinations are inadequate to decide the claims, for the following reasons.

With regard to the knees, the March 2006 VA examiner diagnosed bilateral patello-femoral syndrome, and an old right meniscal tear.  The VA examiner then provided an opinion relating the disorders to trauma in 1993 where the Veteran's knees collided with a dashboard.  Also in the VA examination report, the VA examiner cited a 1993 magnetic resonance imaging scan (MRI).  The record on appeal, however, does not contain any records related to the 1993 injury identified by the VA examiner, to include a MRI.  The record does not make clear whether these records were associated with the claims file at the time of the VA examination, but are now missing.  Nonetheless, without these records, the basis of the VA examiner's opinion is unclear.  

Similarly, the Veteran underwent a separate VA genitourinary examination in March 2006.  The VA examiner's assessment was that there was no sufficient documentation of the Veteran's erectile dysfunction complaints as related to the service-connected history, and that the complaints of nocturia/frequent urination were most likely than not related to benign prostate hypertrophy (BPH).  The VA examination is inadequate because the VA examiner based his unfavorable opinion on the lack of records.  However, the claims file appears to show private (non-VA) urology treatment.  The RO did not attempt to obtain these records.  In addition to the outstanding records, the VA examiner's opinion is inadequate because he attributed the Veteran's urinary complaints to BPH, but he did not provide an opinion as to whether BPH may be caused or aggravated by the service-connected low back disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With regard to the claim of service connection for a thyroid disorder, the Board notes that the RO issued an initial rating decision in April 2009 denying the claim.  In June 2009, the RO received a statement from the Veteran's service representative characterizing the claim "as pending" and accompanied by new evidence.  The Board finds that the June 2009 correspondence constitutes a timely notice of disagreement.  38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302.

Thereafter, the RO did not issue a statement of the case (SOC) addressing the issue.  Rather, the RO issued a second rating decision in October 2009.  Under the circumstances, the Board must remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

For these reasons, the claims are REMANDED for the following action:

1. Take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of service connection for a thyroid disorder.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any indicated development and adjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the claims of service connection for genitourinary disorder claimed as frequent and painful urination, erectile dysfunction, a right knee disorder, and a left knee disorder, to particularly include treatment related to a 1993 motor vehicle accident and his ongoing private urology treatment.   

3.  After the Veteran has signed any necessary releases, make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, undertake any further development warranted by the record.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed genitourinary disorder and erectile dysfunction.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a genitourinary disorder manifested by frequent and painful urination and/or erectile dysfunction, but other than a neurologic disorder, that either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of the Veteran's low back disability.   In making this determination, the examiner is asked to discuss the Veteran's assertions and the prior, March 2006 VA examination results.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.  

5.  Also after completing the above requested development, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed right and left knee disorders.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a right and/or left knee disorder, but other than a neurologic disorder, that either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of the Veteran's low back disability.   In making this determination, the examiner is asked to discuss the Veteran's assertions and the prior, March 2006 VA examination results.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


